PER CURIAM.
Based on the facts peculiar to this case, petitioners’ petition for writ of certiorari is granted, the writ is issued, the Director of the Division of Motor Vehicles’ orders of 2 and 9 August 1974 are quashed, and this case is remanded to the Director of the Division of Motor Vehicles with directions to hold a hearing under Section 320.642, Florida Statutes, with notice to and an opportunity to be heard by petitioners. Pending the hearing, respondent Action Motor Sales, Inc., d/b/a Action Honda’s motor vehicle dealer’s license is suspended.
McCORD, Acting C. J., MILLS, J., and HARDING, MAJOR B., Associate Judge, concur.